Citation Nr: 9930403	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  95-37 108A	)	DATE
	)
	)

On certification from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1994 and December 1997 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Offices in St. Louis, Missouri and Los Angeles, 
California (RO).

The Board observes that the issue of entitlement to TDIU has 
been properly prepared and certified for appellate review.  
However, in view of the Board's decision in this appeal to 
grant a 100 percent schedular evaluation for PTSD, the Board 
will not proceed with appellate consideration of the TDIU 
claim.  See VAOPGCPREC 6-99.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The symptomatology currently associated with the 
veteran's PTSD is productive of total occupational and social 
impairment manifested by social isolation, chronic suicidal 
ideation and depression, homicidal ideations, and recurrent 
hospitalizations.  




CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (1999); 
38 C.F.R. §§ 4.125-4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet.App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(1999).  All reasonable doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (1999).

During the pendency of this appeal, the criteria for 
evaluating psychiatric disorders were changed.  Beginning 
November 7, 1996, PTSD is to be evaluated pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9411(1999).  When a law or 
regulation changes while a case is pending, the version most 
favorable to the veteran applies, absent congressional intent 
to the contrary.  Karnas v. Derwinski, 1 Vet.App. 308, 312-
313 (1991).  

The RO granted service connection for PTSD in a January 1994 
rating decision and assigned a 30 percent evaluation 
effective from September 1992.  Eventually, in a December 
1997 rating decision, the evaluation assigned for this 
disability was increased to 50 percent effective from October 
1994.  The veteran was also awarded a temporary total 
evaluation from February 7 to March 1, 1996 due to 
hospitalization.  In the December 1997 rating decision 
evaluating the veteran's PTSD at 50 percent, the RO 
considered both the former and the revised criteria pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under the former criteria, a 50 percent evaluation was 
warranted where the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired and, by reason of the psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.

A 70 percent evaluation was warranted where ability to 
establish or maintain effective or favorable relationships 
with people was severely impaired and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to maintain or retain 
employment.  A 100 percent evaluation required that the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; psychoneurotic symptomatology bordering on gross 
repudiation of reality; or demonstrable inability to obtain 
or retain employment.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1996).  Whenever unemployability is caused solely be a 
service-connected mental disorder, regardless of its current 
disability rating, a 100 percent schedular rating is 
warranted under 38 C.F.R. § 4.132 (1996).  Johnson v. Brown, 
7 Vet. App. 95 (1995).  

Beginning November 7, 1996, the revised criteria for PTSD 
under Diagnostic Code 9411 provide that a 50 percent 
evaluation is warranted when symptomatology causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).

VA hospital records from June 1994 reflect that the veteran 
was admitted due to depression with positive suicide 
ideation.  At the time, the veteran had decreased energy, 
motivation, sleep, appetite, and concentration.  He was 
assigned a Global Assessment of Functioning (GAF) score of 
60.  A September 1994 letter from a VA physician stated that 
the veteran's hospitalization in July 1994 was due to PTSD 
symptomatology such as flashbacks, hypervigilance, decreased 
appetite, sleeplessness, and social isolation.  In addition, 
the veteran's PTSD was believed to contribute to his 
depression and alcohol abuse.

During a hearing at the RO in February 1995, the veteran 
testified that he had undergone several recent 
hospitalizations and that he was taking prescription 
medication for his PTSD symptoms.  He contended that he had 
difficulty maintaining personal relationships and that he 
could no longer work.  He explained that his medication 
caused his hands to shake and that he had conflicts with 
other people in a work environment.  He had worked for 
approximately 20 years as a house painter but had not worked 
full-time for several years.  

A VA hospitalization report from May 1995 shows that the 
veteran was admitted due to increasing irritability and 
isolation, excessive drinking, and a suicidal gesture.  Upon 
admission, it was observed that he had a constricted affect, 
euthymic mood, increased rate of speech, and poor insight and 
judgment.  It was noted that he was unemployed and homeless, 
and he was assigned a GAF score of 50.

On a VA psychiatric examination in July 1995 in connection 
with his appeal, the veteran complained of hypervigilance, 
irritability, sleeplessness, suicidal ideas, flashbacks, 
nightmares, and depression.  He reported that he had not 
worked for several years and that he was separated from his 
wife.  He was diagnosed with PTSD with secondary alcohol 
dependence, increased in severity since he was last examined.  
He was assigned a GAF score of 40.  During a VA social survey 
associated with the examination, the veteran related that he 
had been self-employed as a house painter since he returned 
from service in Vietnam.  He stated that he was presently 
unemployed, that he moved from place to place, and that he 
had problems with law enforcement.  He described PTSD 
symptoms as including numerous nightmares and feelings of 
guilt and shame.  


The VA clinical records show that the veteran was 
hospitalized in February 1996 due to suicidal ideation and an 
exacerbation of his PTSD symptoms.  At the time, the veteran 
reported an increase in PTSD symptomatology since he had 
become sober.  He stated that he could not maintain personal 
relationships and that he had become increasingly 
dysfunctional in the past three years, including an increase 
in paranoia and anxiety.  Objectively, the veteran was 
anxious, and easily irritated and angered, with a paranoid 
thought process and labile affect.  He was diagnosed with 
severe PTSD.

During a VA examination in October 1997, the veteran stated 
that he had worked as a house painter until 1992 but that he 
had never been capable of working regularly.  He reported a 
substantial history of alcohol abuse, criminal convictions, 
and suicidal gestures.  He described himself as socially 
isolated and identified the presence of several active 
symptoms of PTSD.  The diagnoses included severe PTSD, major 
recurrent depressive episode, and personality disorder.  The 
veteran was assigned a GAF score of 48 and the examiner 
opined that the veteran had very significant limitations as 
to employability.  On the accompanying social and industrial 
survey, the examiner opined that the veteran was 
unemployable.

Letters submitted in January 1998 from a former employer and 
former coworker of the veteran described the veteran as 
abusive and violent at work.  He was described as suffering 
from forgetfulness, mood swings, angry outbursts, inability 
to get along with others, and intrusive memories of Vietnam.

VA clinical records show that the veteran was admitted to 
inpatient psychiatric care in November 1998 due to homicidal 
threats and chronic suicidality.  At the time, he was 
assigned a GAF score of 25, which was later increased to 45 
following treatment.  Upon admission, it was observed that 
the veteran had significant neurovegetative signs such as 
anhedonia, decreased energy, and hopelessness.  The veteran 
was again hospitalized from March through May 1999 due to 
PTSD symptomatology.  The hospital summary recorded a GAF 
score of 45-50 and noted severe PTSD symptoms such as anger, 
sleep disturbance, and depression.  Psychological testing 
suggested severe impairment in functioning.  The veteran 
underwent treatment to alleviate alcohol dependence, social 
isolation, depression, war reexperiencing, anger, and 
hypervigilance.  Upon discharge, he was determined to be at 
high risk of relapse and the doctor recommended continued 
individual and group therapy.

During a hearing before the undersigned Board Member in June 
1999, the veteran testified that his nervousness, anxiety, 
and depression had increased.  He related that he suffered 
from diminished interest, suicidal thoughts, flashbacks, 
intrusive thoughts, sleeplessness, guilt, and social 
isolation.  He had last worked a few years ago and he 
believed that he could no longer work due to his symptoms.  
He was receiving outpatient therapy and was homeless.

Applying the available rating criteria, the Board finds that 
the evidence supports an evaluation of 100 percent for PTSD 
under both the former and the revised rating formulations.  
The veteran lives in virtual isolation in the community, is 
in persistent danger of hurting himself or others, and has 
demonstrated an inability to obtain or retain employment.  
Specifically, the VA examination of October 1997 concluded 
that the veteran was unemployable.  Moreover, despite 
intensive inpatient and outpatient treatment for his PTSD 
symptomatology, his condition has continued to decline.  The 
veteran's GAF scores during the current appeal period, 
essentially ranging from 40 to 50 since July 1995, have been 
consistent with severe impairment and unemployability.  See, 
e.g., Carpenter v. Brown, 8 Vet. App. 240, 242-43 (1995) (a 
GAF scores between 55 and 60 represents moderate difficulty 
in social, occupational and school functioning).  

The Board notes that the veteran's alcohol abuse has been a 
complicating factor in his emotional disability picture.  It 
was reported, for example, on the VA examination in October 
1997 that he had no drivers license due to driving while 
intoxicated.  He has also been diagnosed with a passive 
aggressive personality disorder which impaired his 
interpersonal relationships and apparently there have been 
some physical problems with limitation of range of motion of 
the low back which have interfered with house painting.  He 
has also had difficulties with the legal system, including 
confinement for some 10 months in 1996 and 1997 after he 
reportedly threatened a bartender.  Although the veteran's 
nonservice-connected disabilities have undoubtedly interfered 
with employment in various ways, it is not clear that the 
veteran would not have been totally disabled by his severe 
PTSD even without regard to these other factors.  In such 
cases, reasonable doubt must be resolved in the veteran's 
favor.  See Mittleider v. West, 11 Vet. App. 181 (1998).  
Accordingly, the Board concludes that the veteran's symptoms 
are productive of total occupational and social impairment 
and he is entitled to a 100 percent schedular rating for 
PTSD.  


ORDER

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 100 percent for PTSD is granted.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

